          Case 1:20-cv-01770-DLF Document 12 Filed 11/02/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 UNI-TOP ASIA INVESTMENT LIMITED,

                               Petitioner,
                                                      Civ. Action No. 1:20-cv-01770-DLF
                    v.

 SINOPEC INTERNATIONAL PETROLEUM
 EXPLORATION AND PRODUCTION
 CORPORATION,

                               Respondent.



             MOTION FOR ORDER GRANTING ADEQUATE TIME
       IN WHICH TO SERVE PROCESS PURSUANT TO U.S. SERVICE RULES
              AND THE FOREIGN SOVEREIGN IMMUNITIES ACT

       Petitioner UNI-TOP Asia Investment Limited (“UNI-TOP”), by and through its

undersigned counsel and pursuant to Federal Rule of Civil Procedure 4(m), hereby moves this

Court for the entry of an Order granting adequate time—i.e., no less than eight (8) additional

months from the date of any Order—in which to serve process on Respondent Sinopec

International Petroleum Exploration and Production Corporation (“SIPC”). SIPC is an “agency,”

“instrumentality,” or “organ” of the People’s Republic of China and thus is subject to special

service rules applicable to any “foreign state” within the meaning of U.S. law and the Foreign

Sovereign Immunities Act (“FSIA”).

                                       INTRODUCTION

       Petitioner respectfully requests adequate time in which to serve process under the FSIA,

which governs service on all foreign states and their agencies, instrumentalities, and organs. See

Fed. R. Civ. P. 4(j)(1) (stating that service on such entities must comply with the FSIA at 28

U.S.C. § 1608(b)). Petitioner has complied with the applicable service rules at Rule 4(j)(1) and
                                                 1
          Case 1:20-cv-01770-DLF Document 12 Filed 11/02/20 Page 2 of 6




28 U.S.C. § 1608(b) and, because service in China must occur through a designated government

authority that typically takes many months to serve U.S. litigation documents, Petitioner requires

additional time (no less than eight (8) additional months) to complete the time-consuming

process of serving SIPC under these rules.

       Petitioner has attempted—but SIPC has refused to accept—more expeditious and

efficient forms of service. Specifically, Petitioner attempted service by mail pursuant to a special

arrangement between the Parties, but those efforts were unsuccessful because SIPC declined to

accept service by that method. Petitioner also attempted service by email, but that too was

unsuccessful because SIPC again declined to accept such service. Petitioner is now serving

SIPC under the Hague Convention on the Service Abroad of Judicial and Extra-Judicial

Documents in Civil or Commercial Matters (the “Hague Service Convention”), as U.S. law

requires, and respectfully requests no less than eight (8) additional months to complete this

process with the assistance of the Chinese government’s designated “Central Authority” in

accordance with the Convention.

I.     FED. R. CIV. P. 4(j)(1) AND THE FSIA DO NOT IMPOSE STANDARD TIME
       LIMITS ON SERVICE OF FOREIGN STATES AND THEIR AGENCIES,
       INSTRUMENTALITIES, OR ORGANS

       Federal Rule of Civil Procedure 4(j)(1) and the FSIA at 28 U.S.C. § 1608(b) do not

impose time limits on service of process, and the Court has discretion to grant whatever time is

necessary to permit service under these rules. See Barot v. Embassy of the Republic of Zambia,

785 F.3d 26, 29 (D.C. Cir. 2015) (“[D]ismissal is not appropriate when there exists a reasonable

prospect that service can be obtained. . . . Furthermore, there is no statutory deadline for service

under the Foreign Sovereign Immunities Act . . . .” (citation omitted)). Although Federal Rule of

Civil Procedure 4(m) provides an inapplicable default rule that the summons and complaint must

be served on a defendant within ninety (90) days after the filing of the complaint—which, in this
                                                  2
          Case 1:20-cv-01770-DLF Document 12 Filed 11/02/20 Page 3 of 6




case, was filed on June 29, 2020—Rule 4(m) also contains an express exception for “service in a

foreign country” pursuant to other Rule 4 provisions, such as Rule 4(j)(1), which applies here.

Fed. R. Civ. P. 4(m); see also In re S. African Apartheid Litig., 643 F. Supp. 2d 423, 432-33

(S.D.N.Y. 2009). Rule 4(j)(1) requires that service comply not with standard rules, but rather

with the special FSIA rules set forth in 28 U.S.C. § 1608(b), which governs service of process on

a foreign state or its political subdivision, agency, or instrumentality. See Fed. R. Civ. P. 4(j)(1).

Therefore, the 90-day time limit of Rule 4(m) does not apply in this case and the Court may

order that Petitioner serve process within whatever time it may take to comply with the special

FSIA rules for service on SIPC.

II.    PETITIONER HAS ATTEMPTED, DILIGENTLY AND IN GOOD FAITH, TO
       SERVE PROCESS ON RESPONDENT ACCORDING TO THE FSIA

       Rule 4(j)(1) requires service of process in accordance with the FSIA at 28 U.S.C. § 1608.

See Fed. R. Civ. P. 4(j)(1). When serving an agency, instrumentality, or organ of a foreign state,

the FSIA provides three “hierarchical methods of service” by which service may be made:

       1. In accordance with any special arrangement for service between the parties;

       2. By delivery to an officer or authorized agent in the United States, or in accordance

           with the applicable international convention on service of judicial documents; or

       3. By delivery as directed by letter rogatory, or by any form of mail requiring signed

           receipt, or as directed by order of the court consistent with the law of the place where

           service is to be made.

Howe v. Embassy of Italy, 68 F. Supp. 3d 26, 32 (D.D.C. 2014); see also 28 U.S.C. § 1608(b).

       Petitioner first sought to serve process on July 13, 2020, pursuant to a special

arrangement for service between the parties. Petitioner mailed the Summons and a copy of the

Petition to Confirm an International Arbitral Award and related papers to the following address:


                                                  3
          Case 1:20-cv-01770-DLF Document 12 Filed 11/02/20 Page 4 of 6




       Attn: Li Yong, Vice-Chairman and General Manager
       Sinopec International Petroleum Exploration and Production Corporation
       Building No. 1, Compound A6 Huixin East Street,
       Chaoyang District, Beijing
       China 100029

This was the address Respondent had provided and used for the delivery of arbitration-related

papers. The attempted service by mail here was thus undertaken in accordance with Article 8 of

the CIETAC Arbitration Rules, which govern the Parties’ communications in relation to their

arbitration. Article 8(1) provides that “[a]ll documents, notices and written materials in relation

to the arbitration may be delivered in person or sent by registered mail or express mail, fax, or by

any other means considered proper by the Arbitration Court or the arbitral tribunal.”

       Petitioner adhered to Article 8 of the CIETAC Arbitration Rules as a “special

arrangement” between the parties within the meaning of 28 U.S.C. § 1608(b) because a petition

to enforce an arbitration award is a document “in relation to” arbitration. According to 28 U.S.C.

§ 1608(d), SIPC had sixty (60) days from the date of service to respond. The Summons and a

copy of the Petition to Confirm an International Arbitral Award and related papers were

delivered to SIPC on August 7, 2020 (see Exhibit A); however, Respondent did not accept

Petitioner’s service by mail and denied receipt in an email dated August 21, 2020 (see Exhibit

B).

       Petitioner also attempted service by email to Zhang Quan, SIPC General Counsel, at

qzhang.sipc@sinopec.com on August 18, 2020 (see Exhibit C), but Respondent again refused to

accept such service (see Exhibit B).

III.   PETITIONER SEEKS ADEQUATE TIME TO SERVE PROCESS IN
       ACCORDANCE WITH THE NEXT PERMISSIBLE METHOD UNDER THE
       FSIA

       If service by special arrangement is unavailable or unsuccessful, the FSIA requires

service according to any applicable international convention. 28 U.S.C. § 1608(b). The Hague

                                                 4
           Case 1:20-cv-01770-DLF Document 12 Filed 11/02/20 Page 5 of 6




Service Convention applies here because China is a party to that convention. Petitioner has

already undertaken service of process in accordance with the Hague Service Convention and

now merely needs sufficient time for China’s designated Central Authority to complete the

process.

        Petitioner engaged Legal Language Services as a service provider to effect service in

China in accordance with Article 5 of the Hague Service Convention. A packet containing the

Summons and a copy of the Petition to Confirm an International Arbitral Award and related

papers (with Chinese translations) have been transmitted to China’s Central Authority under the

Hague Service Convention. Petitioner understands from Legal Language Services and other

sources that China’s Central Authority typically takes six to eight months to complete the

process of service. Because China’s Central Authority controls the process, however, Petitioner

can neither accelerate nor guarantee this timeline. Under these circumstances, courts have made

clear that “the period for completion of service of process may be extended, as the timing of

service is out of a plaintiff’s control.” In re S. African Apartheid Litig., 643 F. Supp. 2d at 432

(internal quotation marks omitted).

                                          CONCLUSION

        For the foregoing reasons, Petitioner respectfully requests that this Court enter an Order

granting no less than an additional eight (8) months in which to effect service on SIPC under the

FSIA.




                                                  5
        Case 1:20-cv-01770-DLF Document 12 Filed 11/02/20 Page 6 of 6




Dated: November 2, 2020                        Respectfully submitted,


                                               s/ David W. Bowker
                                               David W. Bowker
                                               Wilmer Cutler Pickering
                                                  Hale and Dorr LLP
                                               1875 Pennsylvania Avenue, NW
                                               Washington, DC 20006
                                               Tel: (202) 663-6558
                                               Fax: (202) 663-6363




                                      6
